Hooker, J.
The defendant has appealed from a conviction, based on section 11589, 3 Comp. Laws, which provides that:
“Every person who shall knowingly have in his possession, any engine, machine, tool or implement, adapted and designed for cutting through, forcing or breaking open any building, room, vault, safe or other depository, in order to steal therefrom any money or other property, knowing the same to be adapted and designed for the purpose aforesaid, with intent to use or employ the same, for the purpose aforesaid, shall be, on conviction thereof, punished by imprisonment in the State prison not more than ten years, or by imprisonment in the county jail not more than one year, or a fine not exceeding one thousand dollars, or both such fine and imprisonment, at the discretion of the court.”
Numerous errors were assigned, most of which will be disregarded, for two reasons, viz.:
*623(1) Noncompliance with Sup. Ct. Rule 40, which requires that the brief of appellant “shall contain a clear and concise statement of the * * * errors upon which he relies.”
(2) Failure to discuss questions raised by the various assignments.
In view of the fact that the case is a criminal one, we overlook the omission of these requirements so far as to examine the case upon the more important question, which seems to be whether there was evidence tending to prove the guilty knowledge and intent required by the terms of the statute, viz.:
(1) Knowledge of possession of implements.
(2) Knowledge of their adaptation to and design for the criminal purpose.
(3) Intent to use them for such purpose.
The implements in question were produced and shown to have been found on the defendant’s person when he was arrested. They were skeleton keys, and we append a drawing of them.



A witness testified that defendant told him that he was taking them to Battle Creek. This indicated the first essential; i. e., knowledge of possession.
There was testimony that tended to show that such instruments are used by burglars, and that they are used for picking locks and opening doors; that the defendant was a burglar and sneak thief by occupation, and had been for years; that he called at the jail on an inmate; that he claimed to be in haste to leave town, and gave different places as his destination. If the jury believed defendant *624to be engaged in the occupation of burglary and thieving, it was a natural inference that he knew that the implements were adapted to and designed for use in burglaries, and that his intention was to thus use them. This testimony was competent, and the questions discussed were all questions which were for the jury. People v. Howard, 73 Mich. 10 (40 N. W. 789); People v. Edwards, 93 Mich. 636 (53 N. W. 778); People v. Jones, 124 Mich. 179 (82 N. W. 806).
The judgment is affirmed.
Ostrander, Moore, Blair, and Stone, JJ., concurred.